 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDWickes Furniture,a Division of The Wickes Corpora-tionandRetail Store Employees Union,Local 655,affiliated with Retail Clerks International Associa-tion,AFL-CIO,Petitioner.Case 14-RC-6915February 5, 1973DECISION AND ORDERUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,asamended, ahearing was held before Hearing Officer Leo D.Dollard of the National Labor Relations Board.Following the close of the hearing the RegionalDirector for Region 14 transferred this case to theBoard for decision. The Petitionerfiled abrief.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) and2(6) and (7) of the Act.4.The Petitioner seeks a unit of all retail sellingemployees at the Employer's St. Louis, Missouri,retail furniture store. The Employer contends thatthe Petitioner's unit is inappropriate and that theonly appropriate unit is a storewide unit whichincludes both selling and nonselling employees.The Employer's retail store is housed in a one-storybuilding, of which the front two-thirds is a warehouseand the rear one-third is a showroom separated fromthe warehouse by a firewall. The store is so arrangedthat customers enter the warehouse in the front ofthe building and proceed for some 200 feet throughthewarehouse, which contains packaged furnitureitems and includes warehouse clerical offices; will-call,service,and receiving desks; a customers'lounge; a service refinishing and touchup area; andreceiving, shipping, and storage areas. Arriving at theshowroom, the customers find furniture displays,including room settings, in front of them; the frontoffices, including clerical offices for receiving cashand handling purchases and tickets; the bookkeepingoffice, the mailroom, and the EDP, or electronic dataprocessing room, to their right; and the accessoryroom, for the display of small items such as lamps, aso-called cut and dent room, which is part of the1201 NLRB No. 60.showroom area, and an employees'lounge, to theirleft.The showroom, unlike the warehouse, is carpet-ed and air conditioned.Of the 71 employees who work in the store, thereare 24 salesmen. The other job classifications includewarehousemen,warehouse clericals, servicemen,maintenance personnel, truckdrivers, various front-office clerical classifications,and adisplay staff.The primary duties ofthe salesmenare to show,explain, and sell the furniture in the showroom, writeup sales tickets, and assistin maintainingorderlinessin the showroom. Each sale involves several individu-alsteps,such as checking with the front-officemerchandise control unit as to the availability of thepurchased item, steering the customer to the properfront-officeclericals for cash or credit paymentarrangements, and securing touch-ups or minorrepairs of purchased items.The salesmen wear distinctive blazers; work in theshowroom area; do not transfer to or from otherdepartments or interchange with other employees;are the only commissioned employees at the store;have 2 weeks of training, as compared to 1 week forthe other employees; attend their ownsalesmeet-ings;and are required to conformtocertainemployee rules applicable only to themselves.On the other hand,the salesemployees regularlycontact certain other employeesin, oradjacent to,the showroom, including front-office clerical employ-ees,merchandise control employees, and displayemployees. They participate with other employees inmonthly warehouse sales and in taking inventory,work the same number of hours, punch the sametimeclock, use the same employee lounge, have thesame employee benefits, and are under the supervi-sion of the sales manager, who also supervises thethreedisplay staff employees and two clericalemployees engaged in updating and retagging opera-tions in the showroom. There is no collective-bargaining history covering the employees at thefacility.As we stated inWickes Furniture, a Division of TheWickes Corporation,'issued this date, we believe that,in view of the integration of operations and overlap-ping of functionsamong sellingand nonsellingemployees in this type of store, the fragmentation ofsellingandnonsellingemployees into separatebargaining units is not justified. On this record, thecommunity of interest of the sellingand nonsellingemployees outweighs any separateinterestthat theselling employees may have. For the reasons stated inthe companionWickescase,supra,we find that astorewide unit is the only appropriate unit.Accordingly, and as no labor organization seeks to201 NLRB No. 61 WICKES FURNITURE609represent the Employer's employees in a storewideMEMBERS FANNING and JENKINS, dissenting:unit, we shall dismiss the instant petition.For reasons set forth inWickesFurniture,aDivision of TheWickes Corporation,201 NLRB No.ORDER60, issued this date, we would find appropriate, anddirect an election in, the requested unit of theIt is hereby ordered that the instant petition be,Employer's salesmen.and the same hereby is, dismissed.